Citation Nr: 0926670	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and an 
anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of posttraumatic stress disorder (PTSD).

2.  The appellant's current anxiety disorder is shown by the 
medical evidence of record to be related to his military 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  An anxiety disorder was incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letter dated in February 2003 and the April 2006 statement of 
the case advised the appellant of the foregoing elements of 
the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The appellant's claim was readjudicated in the 
March 2008 supplemental statement of the case.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant was also provided 2 VA examinations to 
determine the presence of PTSD and, if present, the etiology 
and severity thereof.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
appellant submitted evidence after the claim at issue herein 
had been certified to the Board by the RO.  This evidence 
consists of a statement and a newspaper article submitted as 
evidence to verify his asserted PTSD stressors.  As discussed 
below, the evidence of record does not support a finding of a 
current PTSD diagnosis.  As such, the evidence submitted by 
the appellant after certification is not pertinent and, thus, 
does not require a waiver.  38 C.F.R. §§ 19.37, 20.1304 
(2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the appellant served on active duty service 
from April 1948 to April 1952.  Herein, the appellant is 
seeking service connection for an acquired psychiatric 
disorder, to include PTSD and an anxiety disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  According to his 
Form DD 214, the appellant's military occupation was Clerk 
Typist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

Pursuant to the claim at issue herein, the appellant 
underwent two VA examinations for PTSD; the first was 
conducted in April 2003, the second was conducted in May 
2006.  The same examiner conducted both examinations and 
found in each instance that the appellant did not meet the 
criteria for a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  
These examinations were conducted with a thorough and 
contemporaneous review of the appellant's claims file; 
discussed in detailed the appellant's asserted stressors; and 
included mental status examinations.  As a result of each of 
these examinations, the Axis I diagnosis was an anxiety 
disorder, and ruled out a PTSD diagnosis for failure to meet 
one of the necessary avoidance symptoms.


In May 2003, the appellant underwent a private 
neuropsychological examination.  The examiner stated that the 
appellant "had a history of [PTSD]," and that, "all of 
these [symptoms] taken in conjunction with his history 
certainly would be consistent with a post traumatic stress 
disorder."  The basis for the examiner's finding appears to 
be the appellant's medical history as reported by the 
appellant, and not as a result of clinical tests.  Moreover, 
the examination did not include a discussion of the 
appellant's claimed stressors nor was a contemporaneous 
review of the appellant's claims file undertaken.  Further, 
the examiner did not provide a definitive diagnosis and, 
instead, concluded that the appellant's symptoms were 
"consistent" with PTSD.  Similarly, a January 2007 VA 
treatment report provided a PTSD diagnosis.  This diagnosis 
was delivered by a nurse practitioner at the Evansville 
Community-Based Out-Patient Clinic (CBOC) after a mental 
status examination was administered.  The examination was not 
conducted with a contemporaneous review of the appellant's 
claims file and did not detail the stressors upon which the 
diagnosis was based.  Moreover, given that the appellant was 
"allowed to verbalize his many health issues as well as 
multiple situations and frustrations with [not] getting his 
[PTSD service connected]," the diagnosis reflected the 
appellant's medical history as reported by the appellant.  
Conversely, numerous VA treatment reports in the appellant's 
claims file specifically rule out a PTSD diagnosis.  
Significantly, the most recent treatment report in the 
appellant's claims file, dated in September 2007, 
specifically ruled out a PTSD diagnosis after a psychiatrist, 
also from the Evansville CBOC, conducted a mental status 
examination.  Though the examination report did not indicate 
that the appellant's claims file was reviewed, the 
psychiatrist discussed the appellant's military history and 
his claimed stressors.

Although PTSD diagnoses are present in the evidence of 
record, the Board finds that the two VA examinations and the 
September 2007 treatment report are more probative in this 
matter based on the factors discussed above.  As such, the 
Board finds that the medical evidence of record does not 
support a finding of a current PTSD diagnosis.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal 
must be denied.  

To the extent that the appellant believes that he has PTSD, 
the Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As there is no current medical evidence of a PTSD diagnosis, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt rule does not apply.  Accordingly, 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired Psychiatric Disorder

A review of the appellant's service treatment records did not 
reveal complaints of or treatment for anxiety, an anxiety 
disorder, or any acquired psychiatric disorder.

In August 2003, the appellant underwent a VA examination for 
PTSD.  As a result of this examination, the diagnosis was an 
anxiety disorder, not otherwise specified; the examiner did 
not provide an etiological opinion.  

In May 2006, the appellant underwent a second VA examination 
for PTSD.  As a result of this examination, the diagnosis was 
also an anxiety disorder, not otherwise specified.  The 
examiner opined that "[t]he [appellant's] anxiety more 
likely than not is related to his military experiences in 
which his life was in danger."

In September 2007, as the result of a mental status 
examination, the diagnosis was an anxiety disorder, not 
otherwise specified; an etiological opinion was not provided.

Based on a review of the evidence of record, the Board finds 
there is a reasonable basis to relate the appellant's current 
anxiety disorder with his active duty service.  Specifically, 
there is competent medical evidence of record that the 
appellant's current anxiety disorder is related to his 
military service.  Applying the doctrine of reasonable doubt, 
the Board finds that the appellant's anxiety disorder is 
related to active military service.  Gilbert, 1 Vet. App. at 
49.  Accordingly, service connection for an anxiety disorder 
is warranted.


ORDER


Service connection for PTSD is denied.

Service connection for an anxiety disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


